Title: To James Madison from Thomas Newton, 23 August 1806
From: Newton, Thomas
To: Madison, James



Sir
Collrs Office 23 Augst. 1806 Norfolk

The above is a Copy of a report made by Capt. Vickery, of the conduct of Capt. Stopford of the Chichester Brittish Ship of War lying at anchor in Hampton road.  He has an American Citizen which we have proved & will not deliver him up, & said if Jesus Christ was to come on board he would not do it.  I am told he takes the liberty of stopping vessels, coming in, but have had no other report than Capt. Vickery as yet.  It is suspected that he intends, pressing men from the Outward bound vessels, but time only will discover that.  I am respectfully Yr. Obt Servt.

Thos NewtonCollr


